DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP JP3211650 (Yuki Hosokawa) in view of KR 10-1084492 (Uno & Company LTD.). 
JP3211650 discloses a method for manufacturing an artificial hair, comprising: a step for making a loop-shaped hair root part by curling a hair tip of an artificial hair used for hair transplantation; a step for making the loop-shaped hair root part by curling the hair tip, performing heat fusion by twisting an intersection thereof, and forming a hook part by cutting the hair of one side; and a step for cutting the hair of the other side in the length of the hair of the transplanted patient, wherein the loop-shaped hair root part of the artificial hair is inserted into a subcutaneous tissue in cutis of a skin tissue, the loop-shaped hair root part is caught in a J-shaped fixing part of a hair transplantation needle provided at a hair transplantation device so as to be transplanted (see paragraphs [0019] and [0023], and figures 5 and 8). 
However JP3211650 does not disclose a step for mixing polyamide 6 powder and a master batch at a predetermined weight ratio (difference 1); a step of drawing an artificial hair from the mixture (difference 2); and a step of bundling a plurality of the trimmed artificial hair and making a set thereof (difference 3).   
It would have been obvious to on having ordinary skill in the art to modify JP3211650 because it is considered to amount to the matter which could be readily derived by a person skilled in the art, considering that KR 10-1084492  is considered to facilitate a feature of manufacturing a master batch chip by mixing a PET resin with inorganic particles, manufacturing a base resin by mixing the master batch chip and a nylon resin, and manufacturing a resin composition by mixing the base resin with a quencher and a retardant; a feature wherein a polyester resin is at least one selected from a group consisting of PET, PBT, PCT, PTT, and PEN; and a feature wherein a polyester resin within a range of 5-20 parts by weight is used with respect to 100 parts by weight of polyamide resins (see paragraph [0038] and claims 4 and 9). In addition, difference 2 is considered to amount to the matter which could be readily derived by a person skilled in the art, considering that JP3211650, which is considered to facilitate the combination with JP3211650 which, discloses a step for performing melt spinning for a manufactured resin composition (see claim 9). In addition, difference 3 are not expressly disclosed in JP3211650 and KR 10-10894492 but are considered to amount to the matter which could be readily applied by a person skilled in the art as necessary through a design change. 

The recitations as mention in  claims 2 and 3 correspond to the features, disclosed in KR 10-1084492 , of: manufacturing the master batch chip by mixing the PET resin with the inorganic particles; using the polyester resin within 5-20 parts by weight with respect to 100 parts by weight of the polyamide resins, and the polyester resin being at least one selected from the group including PET, PBT, PCT, PTT, and PEN; and adding a pigment to the master batch chip (see paragraphs [0038] and [0058], and claims 4 and 9).

The recitation of  claim 4 corresponds to the feature, disclosed in JP3211650, of making the loop-shaped hair root part (42) by curling the hair tip and performing the heat fusion by twisting the intersection (43) thereof (see paragraph [0019] and figures 5 and 8).

The recitations of claim 5 pertains to an artificial hair manufactured by a manufacturing method in any one of claims 1-4, and is substantially the same as the
invention as in claims 1-4 with respect to the features thereof. Therefore, since the same reasons as discussed supra with respect to the invention as in claims 1-4 is applied to the invention as in claim 5, the invention as in claim 5.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SUZETTE J GHERBI/ Primary Examiner, Art Unit 3774                                                                                                                                                                                                       July 11, 2022